Title: The American Commissioners to ——— Berubé de Costentin, 15 August 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Berubé de Costentin, ——


Sir,
Passi Augt. 15th 1778
We desire you will allow Mr. Thomas Wilkinson, one of the Prisoners made by the Ranger, and now in your Hospital, to go into the Country for the benefit of his health, on his parole. We are Sir your most obedient Servants Signd
A L. J A.Dr F. being out
Monsr. Beroubé de Constantine Negt. a Brest
